         Case 2:16-cv-02105-JAR Document 576-1 Filed 05/21/20 Page 1 of 2
Appellate Case: 18-3133       Document: 010110350642            Date Filed: 05/21/2020    Page: 1

                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
  Christopher M. Wolpert                                                           Jane K. Castro
  Clerk of Court                         May 21, 2020                          Chief Deputy Clerk




  Mr. Timothy M. O'Brien (KSkc)
  United States District Court for the District of Kansas
  Office of the Clerk
  500 State Avenue
  Robert J. Dole U.S. Courthouse
  Room 259
  Kansas City, KS 66101-0000

  RE:       18-3133, 18-3134, Fish, et al v. Schwab
            Dist/Ag docket: 2:16-CV-02105-JAR

 Dear Clerk:

 Pursuant to Federal Rule of Appellate Procedure 41, the Tenth Circuit's mandate in the
 above-referenced appeals issued today. The court's April 29, 2020 judgment takes effect
 this date.

 Please contact this office if you have questions.

                                               Sincerely,



                                               Christopher M. Wolpert
                                               Clerk of the Court



  cc:       Lauren Bonds
            Stephen Douglas Bonney
            Dwight Carswell
            Jeffrey A. Chanay
            Bryan C. Clark
            Toby Crouse
            Rodkangyil Orion Danjuma
        Case 2:16-cv-02105-JAR Document 576-1 Filed 05/21/20 Page 2 of 2
Appellate Case: 18-3133   Document: 010110350642   Date Filed: 05/21/2020   Page: 2

          Mark T. Emert
          Matthew Hamilton Frederick
          Susan P. Herman
          Dale Ho
          Mark P. Johnson
          Lawrence John Joseph
          Sophia Lin Lakin
          Angela M. Liu
          Madeline Malisa
          Patrick Morrisey
          Leslie Rutledge
          Neil A. Steiner
          Shannon Wells Stevenson
          Rebecca Kahan Waldman
          Samantha Wenger
          Curtis E. Woods



  CMW/jm
